 Case 20-08193              Doc 20         Filed 05/14/20 Entered 05/14/20 08:00:29                                  Desc Main
                                             Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION



RE: CHRISTOPHER M ARRINGTON                                     ) Case No. 20 B 08193
                                                                )
                                                   Debtor       )Chapter 13
                                                                )
                                                                ) Judge: JACK B SCHMETTERER


                                                      NOTICE OF MOTION

   CHRISTOPHER M ARRINGTON                                                    DAVID M SIEGEL
                                                                              via Clerk's ECF noticing procedures
   3305 147TH ST #3A
   MIDLOTHIAN, IL 60445


   Please take notice that on June 24, 2020 at 11:00 am my designee or I will appear before the Honorable
   Judge JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and present the
   motion set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on May 14,
   2020.

                                                                                      /s/ Tom Vaughn

                  TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On March 25, 2020 the debtor filed a petition under Chapter 13 of Title 11 U.S.C.

   2. Pursuant to 11 U.S.C. § 1326 (a), "Unless the court orders otherwise, the debtor shall commence
      making payments not later than 30 days after the date of filing of the plan or the order for relief,
      whichever is earlier..."

   3. That the debtor has failed to make timely payments to the Chapter 13 Trustee.

   Monthly payment           250.00         Arrears      $250.00                 Last date paid     -




   WHEREFORE, the Trustee prays that this case be dismissed pursuant to § 1307 (c) (4) for failure by the
   debtor to commence making timely payments pursuant to § 1326 (a) (1).




   TOM VAUGHN                                                                         Respectfully submitted,
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850                                                    /s/ Tom Vaughn
   Chicago, IL 60603
   (312) 294-5900
